Citation Nr: 0931283	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. §§ 1310 and 1318, to include 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 
and from October 1970 to May 1971.  He died in June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the cause of the Veteran's death.  

The appellant testified at an August 2005 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The Board remanded the case to the RO for further development 
in December 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran died in June 2002.  The certificate of death 
lists the immediate cause of death as metastatic squamous 
cell carcinoma.  VA treatment records show that squamous cell 
carcinoma began in the mouth and metastasized from that site.

2.  At the time of his death, the Veteran was service-
connected for posttraumatic stress disorder (PTSD) (70 
percent); keratoderma, dyshidrotic eczema of both feet (10 
percent); and dyshidrotic eczema, podopompholyx, palmoplantar 
pustulosis of both hands (10 percent), with a combined 80 
percent evaluation from April 1995.  The Veteran was awarded 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) effective from 
April 1995.  

3.  The medical evidence of record demonstrates that squamous 
cell carcinoma of the mouth with metastases to the lymph 
nodes, lungs, and spine resulted in the Veteran's death; 
squamous cell carcinoma of the mouth is not shown to be 
etiologically related to active service or to Agent Orange.

4.  Cancer of the mouth is not listed as a respiratory cancer 
under 38 C.F.R. § 3.309(e); cancer of the lung developed as 
the result of metastasis of a cancer not associated with 
herbicide exposure. 

5.  The Veteran's service-connected disabilities were not an 
immediate or underlying cause of the Veteran's death and did 
not contribute substantially or materially to cause his 
death.

6.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years from the date of discharge from active 
duty, nor was he a former prisoner of war who died after 
September 30, 1999.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5107(b) (West 2002); 
38 C.F.R. §§ 3.22 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2002 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  

In the present appeal, VA did not provide the appellant with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  The Board notes in that regard, 
that disability ratings are not applicable to cause of death 
claims and no effective date is to be assigned in light of 
the Board's decision this date.  Therefore, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that any 
notice failure is harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in accordance with Hupp v. Nicholson in an 
April 2009 letter.  The RO readjudicated the case in a May 
2009 supplemental statement of the case (SSOC).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

Service treatment records, VA treatment records, a 
certificate of death, a Board hearing transcript, and a VA 
medical opinion have been associated with the claims file.  
VA has provided the appellant with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The Board notes specifically that a 
March 2009 VA medical opinion has been obtained.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA opinion obtained in this 
case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; and 
fully addresses the relevant questions presented in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

A December 2007 remand order directed the RO to obtain the 
Veteran's terminal medical records from the Veteran's private 
physician.  The Board remand put the appellant on notice that 
the Veteran's terminal treatment records were pertinent to 
her pending claim, but may not be obtained by VA without her 
written permission.  In February 2008, the RO requested that 
the appellant complete and return an authorization and 
consent to release information for the Veteran's terminal 
medical records.  A second request was submitted in May 2008.  
The appellant was informed that she herself may obtain and 
submit such evidence to VA.  In a VA Form 21-4138 dated in 
May 2008, the appellant stated that the private physician's 
medical facility that presumably had the Veteran's terminal 
treatment records was no longer in existence.  Thus, the 
Board finds that VA's duty to assist the appellant in 
attempting to obtain these records has been fulfilled.  See 
38 C.F.R. § 3.655.  The Board finds that the RO substantially 
complied with the December 2007 Board remand.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998), (holding that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand).  The 
appellant and her representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  DIC benefits under 38 U.S.C.A. §§ 1310, Cause of Death

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
Veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2008).  In addition, certain 
chronic diseases, including malignant tumors including of the 
brain or spinal cord or peripheral nerves, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

The death of a Veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2008).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2008).

The appellant claims that the Veteran's cause of death is 
related to Agent Orange exposure in Vietnam.  A Veteran, who 
had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft tissue sarcoma. 
38 C.F.R. § 3.309(e) (2008).  

The diseases listed at 38 C.F.R. § 3.309(e) are based on 
findings provided from scientific data furnished by the 
National Academy of Sciences (NAS), which studies the 
evidence and submits reports at two- year intervals 
concerning the association between exposure to Agent Orange 
and diseases suspected to be associated with such exposure.  
Based on input from the NAS reports, the Congress amends the 
relevant statute and the Secretary promulgates the necessary 
regulatory changes to reflect any additional diseases shown 
to be associated with exposure to herbicides.  The Board 
notes that, except for the named respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), the Secretary of 
VA has found that a positive association does not exist 
between respiratory disorders and herbicide exposure.  68 
Fed. Reg. 27,630 (May 20, 2003).  Moreover, the Secretary of 
VA, under the authority granted by the Agent Orange Act of 
1991 and the Veterans Education and Benefits Expansion Act of 
2001, has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam is not warranted for nasopharyngeal cancer due to the 
NAS' assessment that there is inadequate or insufficient 
evidence to determine whether an association exists between 
herbicide exposure and nasal and nasopharyngeal cancer. Id; 
see also Notice, 72 Fed. Reg. 32,395 (June 12, 2007).  
Furthermore, VA's Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran's Form DD-214 shows that he had active service in 
the Republic of Vietnam during the applicable time period.  
Thus, the Veteran is deemed to have been exposed to an 
herbicide agent.  

The Veteran died in June 2002.  The certificate of death 
lists the Veteran's primary cause of death as metastatic 
squamous cell carcinoma.  VA treatment records show that the 
Veteran was diagnosed with squamous cell carcinoma of the 
floor of the mouth in August 2000.  This cancer was later 
noted to have metastasized to various other locations within 
his body, including his lungs and thoracic spine.

While the Veteran had a verified diagnosis of lung cancer, 
presumptive service connection would not be warranted if such 
cancer was not the primary site of origin, but a secondary 
site, having metastasized from the floor of the mouth or 
another location.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996) (noting that the term "metastasis" refers to "the 
transfer of disease from one organ or part to another not 
directly connected with it).  The Court in Ramey found that 
because the medical evidence of record in that case showed 
that carcinoma in a deceased Veteran's liver was a result of 
metastasis from his colon cancer, the Veteran's cancer in his 
liver was properly regarded as colon cancer metastatic to the 
liver rather than as primary liver cancer.  See Ramey, 8 Vet. 
App. at 44.  Moreover, VA's General Counsel has held that 
presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
See VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  

VA treatment records dated in July 2000 show that the Veteran 
was seen for an irregular mass on the floor of the mouth.  
The Veteran was noted to have a history of leukoplakia on the 
floor of the mouth, seen three years earlier on biopsy.  A 
direct laryngoscopy with biopsies and rigid esophagoscopy was 
completed six days later and revealed an endurated area most 
on the left floor of the mouth with leukoplakia posteriorly.  
Based on biopsies taken, the Veteran was diagnosed with floor 
of the mouth cancer.   He underwent a bilateral neck 
dissection, floor of the mouth resection, and tracheostomy in 
August 2000.  An October 2000 clinical note shows that the 
Veteran reported that he was diagnosed with throat cancer, 
that he had surgery and was receiving radiation therapy.  The 
clinical note reflects a diagnosis of status post resection 
of squamous cell carcinoma of the throat; however, the Board 
notes that although the Veteran had a bilateral neck 
dissection and tracheostomy, operative reports specifically 
reflect a diagnosis squamous cell carcinoma of the floor of 
the mouth with a resection of the floor of the mouth.  A 
December 2000 note reflects a diagnosis of status post 
resection of squamous cell cancer in the oral cavity.  A 
specimen of the floor of the mouth at that time did not 
reveal cancer. 

A VA treatment note dated in July 2001 shows that computed 
tomography (CT) of the thorax revealed multiple pulmonary 
parenchymal opacities and a lystic lesion in the mid thoracic 
vertebral bodies.  The physician was suspicious for pulmonary 
metastasis and bony metastasis.  August 2001 chest CT and 
bone scan results revealed a probable metastatic lesion to 
the lung.  September 2001 VA treatment reports reflect 
metastatic squamous cell carcinoma of the floor of the mouth 
to the thoracic spine.  In October 2001 the Veteran underwent 
radiation therapy for metastatic cancer of the spine.  The 
Veteran had an April 2002 diagnosis of metastatic head and 
neck squamous cell carcinoma.  The Veteran had failed 
chemotherapy and was being provided supportive case only at 
that time.  

Medical evidence shows that the Veteran's squamous cell 
carcinoma originated in the mouth, thereafter, metastasizing 
to different sites, thus precluding presumptive service 
connection.  In order to afford the appellant every benefit 
of the doubt, a VA expert opinion was requested to determine 
if the Veteran's cause of death originated in, rather than 
metastasized to the lungs, trachea, bronchus, or larynx.  The 
claims file was reviewed in conjunction with a March 2009 VA 
opinion.  The examiner stated that the Veteran died at 53 
years due to metastatic squamous cell carcinoma.  The 
examiner noted findings from VA treatment records dated in 
1997, July 2000, August 2000, and April 2002.  A July 2000 
biopsy of the floor of the mouth (mistakenly noted as a June 
2000 biopsy) revealed poorly differentiated squamous cell 
carcinoma.  The Veteran had metastasis of squamous cell 
carcinoma from the floor of the mouth to the two left neck 
lymph nodes in August 2000, and metastasis to the thoracic 
spine and bilateral lungs in April 2002.  The VA examiner 
opined, based on a review of the medical record, that primary 
squamous cell carcinoma of the floor of the mouth with 
metastasis to the lymph nodes, lungs, and spine was not 
caused by or related to military service or Agent Orange.  
The examiner stated that, unfortunately, the documentation 
was very clear that squamous cell carcinoma began in the 
mouth and metastasized from that site.  The primary risk 
factors for oral (mouth) squamous cell carcinoma are smoking 
and alcohol abuse.  The VA examiner stated that at the time 
of diagnosis, squamous cell carcinoma is frequently found to 
have metastasized to the lymph nodes already.  The usual 
pattern of squamous cell carcinoma metastasis from the mouth 
is to the lymph nodes followed by the lungs.

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the March 2009 VA opinion provides the most 
probative evidence of record with respect to the Veteran's 
diagnosed cause of death and the etiology of such.  The 
medical evidence reviewed and discussed by the examiner was 
factually accurate.  Based on all the evidence and on her 
expertise, the examiner provided a fully articulated opinion 
and provided sound reasoning for her conclusion
 
Accordingly, the Board finds that the competent medical 
evidence of record indicates that the Veteran died of 
squamous cell carcinoma with metastasis to the lymph nodes of 
the neck, thoracic spine, and bilateral lungs.  As squamous 
cell carcinoma metastasized to the lungs, and did not 
originate there, the Board finds that presumptive service 
connection under 38 C.F.R. § 3.309(e) is not warranted. See 
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  

In making this determination, the Board has considered 
statements made by the appellant in support of her claim.  In 
various lay statements and during an August 2005 Board 
hearing, the appellant contends that the Veteran was treated 
for lung cancer and cancer of the larynx.  As discussed 
above, VA treatment records do show that the Veteran's 
squamous cell carcinoma metastasized to the lungs; however, 
medical evidence does not reflect a primary cancer of the 
lungs.  Medical evidence of record does not reflect a 
diagnosis of cancer of the larynx.  July 2000 biopsies, cited 
by the appellant in a September 2003 statement, show that the 
Veteran had a pre-operative consultation for a direct 
laryngoscopy with biopsy, which noted that the Veteran was 
being evaluated for a principal diagnosis of laryngeal 
cancer; however, the Veteran had a pre-operative diagnosis of 
floor of the mouth lesion.  A direct laryngoscopy with biopsy 
and esophagoscopy was performed.  Leukoplakia was found on a 
laryngoscopy.  July 2000 pathology specimens revealed 
squamous cell carcinoma of the left lateral floor of the 
mouth, left central floor of the mouth, and right central 
floor of the mouth.  The Veteran did not have a diagnosis of 
cancer of the larynx.  Subsequent treatment records reflect a 
primary diagnosis of primary squamous cell carcinoma of the 
floor of the mouth, and do not reflect findings of squamous 
cell carcinoma in the larynx.  The March 2009 VA examiner 
also found based on a review of the medical evidence that 
squamous cell carcinoma began in the mouth.  In light of the 
objective medical evidence on the issue; the Board finds that 
the appellant's contention that the Veteran's cancer 
originated in the lungs and larynx is of little probative 
value. 

Even though presumptive service connection is not warranted, 
the appellant is not precluded from establishing service 
connection for the Veteran's cause of death with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).

Service treatment records do not reflect any findings or 
diagnoses that can be related to squamous cell carcinoma with 
metastasis.  

The earliest diagnosis of squamous cell carcinoma was in 
August 2000, 30 years after the Veteran's separation from 
service.  Medical evidence of record shows that the Veteran 
had a primary diagnosis of squamous cell carcinoma of the 
floor of the mouth, with metastasis to the lymph nodes, 
lungs, and spine.  The Veteran's cause of death was squamous 
cell carcinoma with metastasis.  There is no competent 
medical evidence which relates the Veteran's squamous cell 
carcinoma to service.  

A March 2009 VA medical opinion, shows, based on a review of 
the medical record, that primary squamous cell carcinoma of 
the floor of the mouth with metastasis to the lymph nodes, 
lungs, and spine was not caused by or related to the 
Veteran's military service or to Agent Orange.  The examiner 
instead indicated that the primary risk factors for oral 
squamous cell carcinoma were smoking and alcohol abuse.  The 
Board notes that VA treatment records and VA examinations 
dated from 1979 to 1996 show that the Veteran had a long 
history smoking and alcohol abuse.  In the present case, 
there is simply no competent medical evidence which relates 
the Veteran's cause of death to service or to in-service 
exposure to an herbicide agent.  

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service- 
connected if the veteran was in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was 1) rated totally disabling for a continuous period of 10 
or more years immediately preceding death; 2) rated by the VA 
as totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A 5308 but determines 
that benefits were payable under 38 U.S.C.A. 5309.  38 C.F.R. 
§ 3.22 (2008).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005). However, as the 
appellant's claim for DIC was received by VA in June 2002, 
such consideration is not warranted.

In this case, at the time of the Veteran's death in June 
2002, the Veteran was service-connected for PTSD (70 
percent); keratoderma, dyshidrotic eczema of both feet (10 
percent); and dyshidrotic eczema, podopompholyx, palmoplantar 
pustulosis of both hands (10 percent), with a combined 80 
percent evaluation from April 1995.  A total disability 
rating based on unemployability had been in effect since 
April 1995, for approximately 7 years prior to the Veteran's 
death.  As the Veteran did not have any service-connected 
disabilities that were continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of his separation from service, the Board finds 
that the "totally disabling" requirement under 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 has not been met.  There is no 
indication that the Veteran was a former prisoner of war.  
Furthermore, it has not been shown nor has it been alleged 
that the Veteran was "entitled to receive" compensation for 
service-connected disability rated totally disabling under 
any of the circumstances listed under 38 C.F.R. § 3.22(b).  
Simply put, the record provides no basis for an award of DIC 
under 38 U.S.C.A. § 1318.  Accordingly, the claim must be 
denied.

As the Veteran was not in receipt of a 100 percent disability 
rating for a service-connected disability or a total 
disability rating based on unemployability for the statutory 
10 year period of time prior to his death, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

C.  Conclusion

The medical evidence of record demonstrates that the Veteran 
died of squamous cell carcinoma of the mouth with metastases 
to the lymph nodes, lungs, and spine; squamous cell carcinoma 
of the mouth is not shown to be etiologically related to 
active service or to Agent Orange.  Cancer of the lung 
developed as the result of metastasis of a cancer not 
associated with herbicide exposure.  The Veteran's service-
connected disabilities were not an immediate or underlying 
cause of the Veteran's death and did not contribute 
substantially or materially to cause his death.  The Veteran 
was not evaluated as being totally disabled as a result of a 
service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a 
former prisoner of war who died after September 30, 1999.  
Therefore, the Board concludes the preponderance of the 
evidence is against the appellant's claims.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


